DETAILED ACTION
The following FINAL Office action is in response to Amendment 
            filed on March 22, 2021 for application 15938184.
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (5,892,900) in view of Mintz et al.(2018/0314809)
Regarding Claims 1, 8, and 15, Ginter discloses at a computing device (Fig. 78 (3302)) operating in a decentralized peer-to-peer (P2P) network (Fig. 78(3304)) and including at least one or more processors and memory (Col. 248 line 57 – col. 249 line 7)…;
receiving a digital property item upload request from at least one of a plurality of content creator computing devices (Fig. 78 (3306A); Col. 309 line 25 – Col. 310 line 37, Col. 311 lines 9-44), the digital property item upload request including at least an item of digital property (Col. 311 lines 9-44);

based on the digital property item upload request, generating a smart contract (Col. 269 lines 15-26; Col. 270 lines 1-37; Col. 272 line 62 – col. 273 line 52; Col. 278 line 40 – Col. 279 line 61; Col. 311 lines 44-60), wherein the smart contract comprises one or more computer-executable functions to control downloading of the digital property item to at least one of a plurality of content consumer computing devices (Fig. 78 (3310); Col. 278 line 40 – Col. 279 line 61; Col. 311 lines 44-60);


deploying the smart contract to the decentralized P2P network, wherein the deploying the smart contract includes (Col. 311 lines 44-60; Col. 314 line 10 – Col. 315 line 67);
transmitting a network function request to the decentralized P2P network; and (Col. 314 line 10 – Col. 315 line 67)
executing one or more P2P network protocols to broadcast the network function request to one or more computing devices in the decentralized P2P network (Col. 316 lines 6-34; Col. 337 line 45 – Col. 338 line 23)

transmitting a smart contract operation request… (Col. 313 lines 39-57, col. 316 lines 6-34), wherein the smart contract operation request includes a public key that uniquely identifies the smart contract in the blockchain of the decentralized P2P network and a request type associated with the smart contract operation request (Col. 207 lines 44-55; Col. 217 lines 19-27; Col. 313 lines 39-57, Col. 316 lines 6-34);

executing the smart contract in accordance with the request type and based on identifying… the smart contract using the public key (Col. 313 lines 39-57; Col. 316 lines 6-34); and
responsive to executing the smart contract, transmitting the digital property item for downloading to the at least one of the plurality of content consumer computing devices (Col. 316 lines 6-34; Col. 337 line 45 – Col. 338 line 23).

Ginter does not disclose [a computing device including memory storing] at least a portion of a blockchain of [the decentralized P2P network]; [transmitting a public key] to a digital property management device; generating a block corresponding to the blockchain of the decentralized P2P network, the block compring the smart contract ; adding a block to the at least the portion of the blockchain of [the decentralized P2P network], the block comprising [the smart contract]; [executing the smart contract based on identifying] the block within the blockchain of [the decentralized P2P network] comprising the smart contract [using the public key].
Mintz however discloses:
[a computing device including memory] (Fig. 1(108)) [storing] at least a portion of a blockchain of [the decentralized P2P network] (Fig. 1 (114, 130); ¶0035-¶0037);
[transmitting a public key] to a digital property management device (Fig. 2(202B); ¶0035-¶0036, ¶0062);
generating a block corresponding to the blockchain of the decentralized P2P network, the block comprising the smart contract (¶0037-¶0040, ¶0045);
adding a block to the at least the portion of the blockchain of [the decentralized P2P network], the block comprising [the smart contract] (¶0037-¶0040, ¶0045);

[executing the smart contract based on identifying] the block within the blockchain of [the decentralized P2P network] comprising the smart contract [using the public key] (¶0037-¶0038, ¶0070, ¶0074, ¶0076-¶0078, ¶0086-¶0087, ¶0102, ¶0105-¶0107).

It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the method taught by Ginter with the token-encapsulated logic governing entitlement rights and the smart contract identification and execution taught by Mintz because this would help to automate the control of secure licensing in a transparent manner that is agreed between one or more parties (see Mintz ¶0022).

Regarding Claims 2, 9, and 16, Ginter discloses:
receiving, by the computing device, a digital property item access request through the decentralized P2P network and from at least one of content consumer computing devices (Col. 316 lines 6-10; Col. 14 line 1 – Col. 16 line 10), the digital property item access request corresponding to the digital property item of the smart contract and including a fee (Col. 311 lines 13-29, 51-60; Col. 316, lines 6-41; Col. 317 lines 4-9);
based on the digital property item access request, transmitting, by the computing device, the fee to the smart contract (Col. 316 lines 10-32); and
responsive to execution of the smart contract, transmitting, by the computing device, the fee to the at least one of the content creator computing devices (Col. 316 lines 29-32; Col. 317 lines 4-12), 

Regarding Claims 3, 10, and 17, Ginter discloses wherein the fee is transmitted, by the computing device, to a first wallet of the at least one of the content creator computing devices (Col. 40 line 62 – Col. 41 line 23; Col. 317 lines 4-12), and wherein the digital property item is transmitted, by the computing device, to a second wallet of the at least one of the content consumer computing devices (Col. 315 lines 42-50; Col. 316 lines 33-34).
Regarding Claims 4, 11, and 18, Ginter discloses wherein the digital property item upload request further includes wallet information associated with each of a plurality of content creator computing devices and a creation responsibility percentage corresponding to each of the plurality of content creator computing devices, and wherein the fee is transmitted, by the computing device, to each of the plurality of content creator computing devices based on the wallet information and creation responsibility percentage (Col. 40 line 62 – Col. 41 line 23; Col. 306 lines 39-44, 61-67; Col. 317 lines 4-12; Col. 319 lines 15-55).
Regarding Claims 5 and 12, Ginter discloses wherein the item of digital property includes at least one of a song, movie, e-book, work of art, patent, and copyright (Col. 59 lines 28-35).
Regarding Claims 6, 13, and 19, Ginter discloses wherein the fee corresponds to a permanent download of the digital property item (Col. 135 lines 35-50; Col. 307 lines 9-13; Col. 312 lines 23-25, 28-30; Col. 316 lines 6-41; Col. 333 line 55 – Col. 334 line 17; Col. 337 lines 45 – Col. 338 lines 23).
Regarding Claims 7, 14, and 20, Ginter discloses wherein the fee corresponds to a single use download of the digital property item (Col. 135 lines 35-50; Col. 307 line 9-13; Col. 312 lines 23-25, 28-30; Col. 316 lines 6-41; Col. 333 lines 55 – Col. 334 lines 17; Col. 337 lines 45 – Col. 338 lines 23).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEHRA RAZA/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685